‘ Case 4:20-cr-00008-RBS Document 14 Filed 12/08/20 Page 1 of 10 PagelD# 95

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Newport News Division
UNITED STATES OF AMERICA,
Vv. CRIMINAL NO. 4:20cr8
ANUBIAN R. ASARA-EL,
Defendant.
OPINION
This matter comes before the court on the Defendant’s appeal
of his conviction following a bench trial held before Magistrate
Judge Douglas E. Miller on February 10, 2020. ECF No. 1. The
Magistrate found the Defendant guilty of Possession of Cocaine, in
violation of 21 U.S.C. § 844. ECF No. 6. The Defendant was
sentenced to probation for a term of twelve (12) months. ECF No.
1-5. The Defendant filed a Notice of Appeal on February 10, 2020,
immediately following his trial. ECF No. 1. After retaining
counsel, the Defendant filed a “Statement of Issues and Memorandum
in Support” (“Def. Br.”) on June 10, 2020. ECF No. 10. On appeal,
the Defendant challenges the sufficiency of the Government’s

evidence.! The United States filed a Brief in opposition (‘“Gov.

 

1 The Defendant has not raised any issues regarding the Magistrate
Judge’s evidentiary rulings on appeal. At the bench trial, the Defendant
attempted to submit into evidence an affidavit, but the Magistrate Judge
sustained a hearsay objection by the Government and determined that it
was inadmissible. See Trial Tr. at 34-35. The Defendant did not raise
this issue in his brief on appeal, and counsel for the Defendant
expressly waived this issue during the December 2, 2020, hearing before
the undersigned district judge.
+

Case 4:20-cr-00008-RBS Document 14 Filed 12/08/20 Page 2 of 10 PagelD# 96

Br.”) on June 29, 2020. ECF No. 11. A hearing on the appeal was
held before the undersigned district judge on December 2, 2020.
ECF No. 13.
I. Background

The following facts were established at the Defendant’s bench
trial by the testimony of Officer Nicholas Murray, Officer
Alexander Huber, Detective Jason Keller, and the Defendant about
the circumstances surrounding the Defendant’s arrest on April 30,
2019.

Officer Nicholas Murray, a law enforcement officer stationed
at Fort Eustis Army Base, testified that at approximately 7:50 p.m.
on April 30, 2019, the Defendant attempted to access Fort Eustis
while driving for Uber in his personally-owned vehicle. Trial Tr.
at 7-8.% According to Officer Murray, when individuals attempt to
enter a military installation, they must provide identification
for a background check. Id. at 8. By their attempt to enter, they
also give implied consent to search their vehicles. Id. The
Defendant provided his license at the entering gate, and when the
officers ran his criminal background, it showed that there was an

outstanding warrant for him out of York County, Virginia. Id.

 

2 Officer Murray could not recall if there was a passenger in the
Defendant’s vehicle. Trial Tr. at 10.
Case 4:20-cr-00008-RBS Document 14 Filed 12/08/20 Page 3 of 10 PagelD# 97

Officer Murray testified that according to standard
procedures, if an individual’s license check comes back reflecting
a warrant, he is apprehended and removed from the area. Id. at 9.
After the warrant is confirmed with the local county, officers
inventory the individual’s vehicle for personal belongings, tow
the vehicle, and transport the individual to the local police
station. Id. In accordance with these procedures, the Defendant
was apprehended and removed from the area. Id. After officials in
York County confirmed the warrant, Officer Murray performed an
inventory search of the Defendant’s vehicle. Id.

During the search, Officer Murray observed a clear plastic
bag in a compartment on the driver’s side door “under some trash.”
Id. at 10. The bag included several small baggies and a larger bag
with capsules. Id. The baggies and the capsules contained a “white
powdery substance.” Id. Officer Murray testified that the bag was
not in plain view, but instead was discovered pursuant to the
inventory search. Id. at 14.3 During the search, the Defendant made
no statements to Officer Murray and did not exhibit furtive,
suspicious, or uncooperative behavior. Id. at 10, 17.

Based on his experience, Officer Murray suspected that the

powdery substance discovered in the vehicle was cocaine. Id. at

 

3 This appeal does not involve any challenge to the detention of
the Defendant, the search of his vehicle, or the subsequent seizure of
the drugs.
Case 4:20-cr-00008-RBS Document 14 Filed 12/08/20 Page 4 of 10 PagelD# 98

10. In accordance with standard procedures, he placed the suspected
drugs in an evidence bag to be sent to a lab for testing. Id.?
Officer Murray also testified that three phones also were recovered
from the Defendant’s vehicle and placed in evidence. Id. at 17.

Officer Alexander Huber, who was working at the search tent®
at Fort Eustis on the night of the incident, testified that Officer
Murray had called him over during the inventory search of the
Defendant’s vehicle after discovering the suspected drugs. Id.
at 20. Officer Huber looked inside the vehicle at the driver’s
side door and observed “a Baggie containing some powder substance.”
Id. at 20, 22. After Officer Murray and Officer Huber decided that
the substance was potentially narcotics, the Defendant was
apprehended and transported to the police station along with the
suspected narcotics. Id. at 11, 21.

Next, Detective Jason Keller, a law enforcement officer
stationed at Fort Eustis, testified about the standard procedures
for collecting and handling evidence. Id. at 26. Officer Keller
received the evidence recovered from the Defendant’s vehicle and
sent the suspected drugs to USACIL for testing. Id. at 27.
According to Detective Keller, the testing results identified the

powdery substance within the baggies and capsules as cocaine. Id.

 

4 See supra note 3.

° The “search tent” is an area at the entrance of the military base
where entering vehicles are subject to routine searches. Trial Tr. at 20.
Case 4:20-cr-00008-RBS Document 14 Filed 12/08/20 Page 5 of 10 PagelD# 99

at 29. In total, the officers recovered about eight (8) grams of
cocaine, spread between various bags and baggies, and 170 capsules
containing cocaine, from the Defendant’s vehicle. See Trial Tr. at
29, Gov’t Ex. 1.6

During the bench trial, the Defendant moved into evidence a
document that “appear[ed] to show that [the Defendant] had a rider
and a fare at 7:06 p.m.” Id. at 35. The Defendant testified that
on April 30, 2019, he “had got [his] vehicle back” around 6:30
p-m., “finished work at [his] office,” and decided he would drive
for Uber. Id. at 37. The Defendant testified that he picked up a
passenger with duffel bags standing outside the bus station “right
in front of the security tent” at Fort Eustis. Id. at 39-40. The
Defendant helped the passenger put the duffel bags in the trunk of
his vehicle. Id. at 38. They attempted to enter the military base
through the “checkpoint” where the events described above
occurred. Id. at 38-39.

II. Standard of Review

A decision of a magistrate judge is reviewed on appeal to the
district judge using the same standard of review as an appeal from
a district court to a circuit court. See Fed. R. Crim. P.

58(g) (2) (D); United States v. Bursey, 416 F.3d 301, 305 (4th Cir.

 

2005). On appeal, “[f]lindings of fact made by the trial court are

 

® See supra note 3.
Case 4:20-cr-O0008-RBS Document 14 Filed 12/08/20 Page 6 of 10 PagelD# 100

reviewed for clear error, and issues of law. . . are reviewed de
novo.” Id. at 306.

In a challenge to the sufficiency of the evidence, courts
assess the evidence, “including all reasonable inferences to be
drawn therefrom[,] in the light most favorable to the Government.”
Bursey, 416 F.3d at 306. The court “must sustain the fact finder’s
verdict if any rational trier of fact could have found the
essential elements of the crime beyond a reasonable doubt.” United
States v. Lomax, 293 F.3d 701, 705 (4th Cir. 2002) (internal
quotations omitted). In other words, the court must sustain the
verdict if there is “substantial evidence” to uphold it, when
viewed in the light most favorable to the prosecution. United
States v. Burgos, 94 F.3d 849, 862-63 (4th Cir. 1996).

The offense of possession under 21 U.S.C. § 844(a) requires
the Government to prove that the Defendant (1) knowingly (2)

possessed a controlled substance. United States v. Fattaleh, 746

 

F. Supp. 599, 602 (D. Md. 1990). The Government may prove either
“actual possession” or “constructive possession.” United States v.
Samad, 754 F.2d 1091, 1096 (4th Cir. 1984). “Constructive
possession exists when the defendant exercises, or has the power
to exercise, dominion and control over the item.” United States v.
Laughman, 618 F.2d 1067, 1077 (4th Cir. 1980). A defendant may be
deemed to possess contraband within a motor vehicle if he “owns or

exercises dominion or control over [the] motor vehicle in which
Case 4:20-cr-O0008-RBS Document 14 Filed 12/08/20 Page 7 of 10 PagelD# 101

the contraband . . . is concealed.” United States v. Crockett,
813 F.2d 1310, 1316 (4th Cir. 1987) (quoting United States v.
Vergara, 687 F.2d 57, 62 (5th Cir.1982).
IV. Analysis

The Defendant argues that the Government presented
insufficient evidence to establish that the Defendant knowingly
possessed cocaine. Def. Br. at 5. He asserts that the evidence is
insufficient to prove that (1) he knew the bag with cocaine was in
the compartment of the driver’s side door underneath trash, and
(2) that the substance within the bag was cocaine. Id. “It is
absolutely unreasonable,” he argues, to infer “that the driver of
the vehicle . . . had the intention to exercise dominion and
control over the cocaine,” since the vehicle had been out of the
Defendant’s possession at some point earlier in the day and the
bag was not in plain view. Id. at 6. The Defendant notes the
possibility that others are responsible for the drugs in his
vehicle based on the testimony that he “got .. . back” his vehicle
the day of the incident and testimony that he had an Uber
passenger. Trial Tr. at 36; see Def. Br. at 5. The Defendant does
not deny his ownership of the vehicle or that he had possession of
the vehicle at the time of the search and seizure of the drugs.

The Magistrate Judge, as factfinder, reasonably inferred that
the Defendant, at the very least, constructively possessed cocaine

because he “own[ed]” and “exercise[d] dominion or control over the
Case 4:20-cr-O0008-RBS Document 14 Filed 12/08/20 Page 8 of 10 PagelD# 102

vehicle in which the [cocaine was] concealed.” Crockett, 813 F.2d
at 1316; see Trial Tr. at 45. The Defendant was driving the vehicle
and had easy access to the driver’s side compartment where the
cocaine was found. See id. at 39, 45. That fact also supports an
inference that the Defendant knew that he possessed cocaine. See
Laughman, 618 F.2d at 1076 (“There is an inference that the driver
of the vehicle has knowledge of the contraband within it.”).
Moreover, in total, the officers recovered from the Defendant's
vehicle about eight (8) grams of cocaine in baggies and 170
capsules. See Tr. at 29, Gov’t Ex. 1. The sheer amount of cocaine,
the attendant packaging for apparent distribution, and the lack of
any prescription for drugs, certainly supports an inference of
knowledge. Also, the location of the baggies and capsules in the
driver’s side door, beneath trash, supports an inference of an
intent to hide.’ That inference reasonably supports the conclusion
that the Defendant knew the substance was cocaine or, at a minimum,

an illegal substance. See United States v. Clay, 346 F.3d 173, 177

 

(6th Cir. 2003) (determining that under 21 U.S.C. § 844(a), the

Government has to establish that the defendant knew he possessed

 

7 An inference could also be drawn that the Defendant lacked
knowledge that the cocaine was in the compartment because it was covered
by trash and out of plain view. See Def. Br. 5. However, under the
applicable standard of review, the court must view the evidence in light
most favorable to the prosecution, and must accept the factfinder's
inferences if a rational trier of fact could have made them. See Bursey,
416 F.3d at 306; Lomax, 293 F.3d 701, 705. Therefore, there is sufficient
evidence to support the inference that it was hidden.
Case 4:20-cr-O0008-RBS Document 14 Filed 12/08/20 Page 9 of 10 PagelD# 103

a controlled substance, but does not have to establish that he
knew he possessed a specific drug type); United States v. Brower,
336 F.3d 274, 276 (4th Cir. 2003) (holding that a similar statute,
18 U.S.C. § 841(a), which makes it a crime to “knowingly or
intentionally . . . possess with intent to distribute ...a
controlled substance,” does not require proof that a defendant
knew the substance was a particular drug type, but only that a
defendant knew that it was a controlled substance).

The Defendant testified that he had a passenger in the car,
but there is no evidence that the passenger ever had access to the
driver's side compartment and, even if so, constructive possession
can be imputed to both the driver and a passenger. See, e.g.,
Crockett, 813 F.2d at 1316 (finding sufficient evidence to support
constructive possession of PCP where the passenger was holding a
gym bag with PCP inside). Moreover, the passenger was picked up at
the bus station in front of the search tent just moments before
the Defendant’s vehicle was stopped at the checkpoint. See Trial
Tr. at 38. Additionally, the Defendant did not elaborate on his
statement at trial that “he got [his] vehicle back” on the day of
the incident, or from whom he got it back, so such uncorroborated
testimony is not inconsistent with an inference that the Defendant
knowingly possessed cocaine. Id. at 36.

The Defendant relies basically on the argument that he made

no statement to the officers about the drugs and that he was
Case 4:20-cr-00008-RBS Document 14 Filed 12/08/20 Page 10 of 10 PagelD# 104

cooperative and not nervous or suspicious acting during the stop.
However, the Government is not required to present evidence to
exclude every alternative theory or hypothesis in the case or

defense by a defendant. See, e.g., United States v. Van Fossen,

 

460 F.2d 38, 40 (4th Cir. 1972). Simply put, there was no clear
error in the findings of fact and the inferences drawn therefrom
by the Magistrate Judge, and the Government’s evidence was
sufficient to support the Magistrate Judge’s findings of fact and
conclusions of law.
V. Conclusion
Viewing the evidence “in the light most favorable to the

v

Government,” Bursey, 416 F.3d at 306, the evidence is sufficient
for a “rational trier of fact” to find beyond a reasonable doubt
that the essential elements of the crime were committed. Lomax,
293 F.3d at 705. Accordingly, the Defendant’s conviction is
AFFIRMED.

The Clerk is DIRECTED to send a copy of this Opinion to

counsel for the Defendant, and the United States Attorney at

Newport News.

IT IS SO ORDERED.
wy _

Rebecca Beach Smith
Senior United States District Judge

 

Rebecca Beach Smith
Senior United States District Judge

December a , 2020

10
